     Case 2:18-cv-01223-TLN-DMC Document 54 Filed 12/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NOEL COGBURN,                                     No. 2:18-CV-1223-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    SUNBEAM PRODUCTS, INC., et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the Court are Plaintiff’s motions to compel, see ECF Nos. 47 and 48, both set for

19   hearing before the undersigned in Redding, California, on December 16, 2020, at 10:00 a.m. Due

20   to the continued closure to the public of the courthouses in the Eastern District of California, see

21   General Order No. 618, all parties shall be required to appear telephonically through CourtCall.

22                  IT IS SO ORDERED.

23

24

25   Dated: December 11, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
